Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 10, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timoni West (US 2017/0091977)(Hereinafter referred to as West) in view of Mukai et al. (“Efficient Dynamic Skinning with Low Rank Helper Bone Controllers”, ACM, 2016)(Hereinafter referred to as Mukai).
A method  (A system includes hardware processor(s), an HMD, an input device, and an onion skin animation module. The animation modules is configured to receive a character rig of a 3D character, receive a first 3D animation of the 3D character, the first 3D animation defines a motion sequence of the 3D character based on the character rig, create a virtual time bar within the virtual environment, the virtual time bar displaying a timeline associated with the first 3D animation, identify a first animation time within the first 3D animation, the first animation time is a point in time during the motion sequence, create a first pose object of the 3D character in the virtual environment, pose the first pose object based on the first 3D animation at the animation time, and positioning the first pose object within the virtual environment proximate the first animation time on the virtual time bar. See Abstract) 
comprising: displaying, on a display of a wearable head device (In many of the example embodiments described herein, the onion skin animation system leverages VR during animation creation and editing. For example, the user may wear a head mounted display (HMD) and may operate one or more hand-held tracking input devices to interact with the animation system, allowing the user t experience the animation system via VR. While the primary examples of the animation system are described within the context of a VR environment, the animation system may also be used in augmented reality (AR) environments. See paragraph [0020]), 
a view of a character in a mixed reality environment (FIG. 4 is a diagram of an example virtual environment 400 presented to the user 100 by the animation module 210. In the example embodiment, the user 100 is editing the 3D animation 304 for a 3D object, a character 402. As shown in FIG. 4, the animation module 210 presents a user interface within the virtual environment 400 (e.g., a "development environment"). The virtual environment 400 includes an interactive timeline platform 410 of a section of animation for the character 402. The interactive timeline platform 410 includes a time bar 412 and multiple pose objects 414 of the character 402. See paragraph [0032]), wherein: 

the view of the character is based on an animation rig associated with the character (In the example embodiment, the original movement operations performed on the pose objects 504 are constrained according to animation restraints. Animation restraints may be imposed on the 3D object (e.g., the character 502 and associated pose objects 504) by the animation module 210, by the VR engine 212, or by animation restraints within the 3D object rigging or animation ( e.g., rigging relationships that link one or more of the poses 504). The animation restraints may, for example, ensure that the hierarchy and rules of motion for joints of the character 502 are respected across frames as the user 100 moves the arm 516. See paragraph [0039]); 
the animation rig comprises primary joints, the primary joints are associated with skeletal joints of the character (The animation restraints may, for example, ensure that the hierarchy and rules of motion for joints of the character 502 are respected across frames as the user 100 moves the arm 516. For example, as the user 100 moves the arm 516 from the initial position 512D to the updated position 514D at the animation time 506D, t=7 .2s, the animation module 210 uses the animation restraints to determine how the arm 516 is postured at the updated position 514D. The animation restraints may modify any aspect of the arm 516 including, for example, position, rotation, flexion, and extension of any joint therein (e.g., according to the 3D animation rig 302 associated with the character 502). The animation restraints may also govern movement of other parts of the object ( e.g., shoulder, head) in response to the original movement operation (e.g., to maintain anatomical integrity). In some embodiments, the user 100 may modify those animation restraints. In some embodiments, the animation module 210 various rig points associated with the animation rig 304 as glowing points (e.g., on the pose object 504C). See paragraph [0039]), 
and at a first time, the animation rig is in a first pose defined by first spatial relationships between the primary joints (position prior to user manipulation)(In the example embodiment, the illustrated animation is being created or edited by the user 100 to form a forward movement animation ( e.g., the modified animation 306) for the character 502. In this example, the pose objects 504C is manipulated by the user 100 within the virtual environment 500 (e.g., using the VR input device(s) 206, as illustrated by a virtual hand 520). More specifically, the user 100 manipulates the swinging of an arm 516 (e.g., the left arm) of the character 502 at the animation time 506C, t=6.8s. In each pose 504, the character 502 initially has the arm 516 at an initial position 512, illustrated in broken line. During the example manipulation operation, the user 100 moves the arm 516 from the initial position 2to an updated position 514C. Updated positions 514 are illustrated in solid line, and the manipulation operation and subsequent modifications are illustrated as an unnumbered arrow pointing from the initial position 512 to the updated position 514 in each pose 504. See paragraph [0037])( In the example embodiment, the original movement operations performed on the pose objects 504 are constrained according to animation restraints. Animation restraints may be imposed on the 3D object (e.g., the character 502 and associated pose objects 504) by the animation module 210, by the VR engine 212, or by animation restraints within the 3D object rigging or animation ( e.g., rigging relationships that link one or more of the poses 504). The animation restraints may, for example, ensure that the hierarchy and rules of motion for joints of the character 502 are respected across frames as the user 100 moves the arm 516. For example, as the user 100 moves the arm 516 from the initial position 512D to the updated position 514D at the animation time 506D, t=7 .2s, the animation module 210 uses the animation restraints to determine how the arm 516 is postured at the updated position 514D. The animation restraints may modify any aspect of the arm 516 including, for example, position, rotation, flexion, and extension of any joint therein (e.g., according to the 3D animation rig 302 associated with the character 502). The animation restraints may also govern movement of other parts of the object ( e.g., shoulder, head) in response to the original movement operation (e.g., to maintain anatomical integrity). In some embodiments, the user 100 may modify those animation restraints. In some embodiments, the animation module 210 various rig points associated with the animation rig 304 as glowing points (e.g., on the pose object 504C). See paragraph [0039]); 
determining, at a second time, that the animation rig is moving from the first pose to a second pose, wherein the second pose is defined by second spatial relationships between the primary joints ((In the example embodiment, the illustrated animation is being created or edited by the user 100 to form a forward movement animation ( e.g., the modified animation 306) for the character 502. In this example, the pose objects 504C is manipulated by the user 100 within the virtual environment 500 (e.g., using the VR input device(s) 206, as illustrated by a virtual hand 520). More specifically, the user 100 manipulates the swinging of an arm 516 (e.g., the left arm) of the character 502 at the animation time 506C, t=6.8s. In each pose 504, the character 502 initially has the arm 516 at an initial position 512, illustrated in broken line. During the example manipulation operation, the user 100 moves the arm 516 from the initial position 2to an updated position 514C. Updated positions 514 are illustrated in solid line, and the manipulation operation and subsequent modifications are illustrated as an unnumbered arrow pointing from the initial position 512 to the updated position 514 in each pose 504. See paragraph [0037])( In the example embodiment, the original movement operations performed on the pose objects 504 are constrained according to animation restraints. Animation restraints may be imposed on the 3D object (e.g., the character 502 and associated pose objects 504) by the animation module 210, by the VR engine 212, or by animation restraints within the 3D object rigging or animation ( e.g., rigging relationships that link one or more of the poses 504). The animation restraints may, for example, ensure that the hierarchy and rules of motion for joints of the character 502 are respected across frames as the user 100 moves the arm 516. For example, as the user 100 moves the arm 516 from the initial position 512D to the updated position 514D at the animation time 506D, t=7 .2s, the animation module 210 uses the animation restraints to determine how the arm 516 is postured at the updated position 514D. The animation restraints may modify any aspect of the arm 516 including, for example, position, rotation, flexion, and extension of any joint therein (e.g., according to the 3D animation rig 302 associated with the character 502). The animation restraints may also govern movement of other parts of the object ( e.g., shoulder, head) in response to the original movement operation (e.g., to maintain anatomical integrity). In some embodiments, the user 100 may modify those animation restraints. In some embodiments, the animation module 210 various rig points associated with the animation rig 304 as glowing points (e.g., on the pose object 504C). See paragraph [0039])); and updating a display, on the display of the wearable head device, of the animation rig from the first pose to the second pose based on movement information, wherein the movement information indicates a transformation from the first spatial relationships to the second spatial relationships ((In the example embodiment, the illustrated animation is being created or edited by the user 100 to form a forward movement animation ( e.g., the modified animation 306) for the character 502. In this example, the pose objects 504C is manipulated by the user 100 within the virtual environment 500 (e.g., using the VR input device(s) 206, as illustrated by a virtual hand 520). More specifically, the user 100 manipulates the swinging of an arm 516 (e.g., the left arm) of the character 502 at the animation time 506C, t=6.8s. In each pose 504, the character 502 initially has the arm 516 at an initial position 512, illustrated in broken line. During the example manipulation operation, the user 100 moves the arm 516 from the initial position 2to an updated position 514C. Updated positions 514 are illustrated in solid line, and the manipulation operation and subsequent modifications are illustrated as an unnumbered arrow pointing from the initial position 512 to the updated position 514 in each pose 504. See paragraph [0037])( In the example embodiment, the original movement operations performed on the pose objects 504 are constrained according to animation restraints. Animation restraints may be imposed on the 3D object (e.g., the character 502 and associated pose objects 504) by the animation module 210, by the VR engine 212, or by animation restraints within the 3D object rigging or animation ( e.g., rigging relationships that link one or more of the poses 504). The animation restraints may, for example, ensure that the hierarchy and rules of motion for joints of the character 502 are respected across frames as the user 100 moves the arm 516. For example, as the user 100 moves the arm 516 from the initial position 512D to the updated position 514D at the animation time 506D, t=7 .2s, the animation module 210 uses the animation restraints to determine how the arm 516 is postured at the updated position 514D. The animation restraints may modify any aspect of the arm 516 including, for example, position, rotation, flexion, and extension of any joint therein (e.g., according to the 3D animation rig 302 associated with the character 502). The animation restraints may also govern movement of other parts of the object ( e.g., shoulder, head) in response to the original movement operation (e.g., to maintain anatomical integrity). In some embodiments, the user 100 may modify those animation restraints. In some embodiments, the animation module 210 various rig points associated with the animation rig 304 as glowing points (e.g., on the pose object 504C). See paragraph [0039])), but is silent to helper joints.
Mukai teaches a technique in which helper bones can be used in conjunction with a typical skeleton to provide appropriate skin deformation (Dynamic skin deformation is vital for creating life-like characters, and its real-time computation is in great demand in interactive applications. We propose a practical method to synthesize plausible and dynamic skin deformation based on a helper bone rig. This method builds helper bone controllers for the deformations caused not only by skeleton poses but also secondary dynamics effects. See Abstract).
West and Mukai teach of rigged Characters and Mukai teaches that by utilizing helper bone controllers with in a rig the system can provide deformations not only caused by skeletal poses but also secondary dynamic skin deformations, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of West with the helper bone controller technique of Mukai such that the character could have dynamic skin deformation an provide a more realistic representation of movement.


Regarding claim 5, West in view of Mukai teaches the method of claim 1, wherein the locations of the helper joints are determined by a helper joint placement criterion comprising one or more of a manual definition and a maximum movement criterion (Mukai; The number of helper bones |H| is manually given by designers so as to balance the deformation quality and
computational cost. See section 3.1, last paragraph).

Regarding claim 6, West in view of Mukai teaches the method of claim 1, wherein the movement information is determined using a regression analysis between the primary joints and the helper joints to compute the second spatial relationships (Mukai; The static controller of helper bone is modeled as a polynomial regression function with respect to the primary skeleton pose u [Mukai 2015]. This simple linear model provides an efficient computation that can be further accelerated by imposing a sparsity constraint using the LASSO technique [Tibshirani 2011]. See section 4.3, Static Controller, first paragrph).


Regarding claim 10, West in view of Mukai teaches the method of claim 1, wherein the transformation from the first spatial relationships to the second spatial relationships is associated with the character's muscle movements when the animation rig moves from the first pose to the second pose (Mukai; We used a muscle function of Autodesk Maya 2016 to generate samples of dynamic skin deformation driven by skeleton motion. The muscle system simulates muscle-skin dynamic deformation caused by primary skeleton motion, bone acceleration, and inertia of soft tissues. See section 5.1 Performance Evaluation)(See figure 3 caption, The skin deformation is driven by transformations of virtual muscles.)( Table 1 shows the computational performance by using the relationship between the number of helper bones and reconstruction errors, runtime execution time, average dimensionality of the state vector, and data size. The increase in the number of helper bones leads to the increase of execution time and data size in a monotonic manner. Nevertheless, they are efficient enough to ensure real-time responses. The static controller requires less computational cost than the dynamic one since SSM has more parameters than the polynomial function. See page 36:6, section Computational Performance, first paragraph).


Regarding claim 15, West teaches a system (A system includes hardware processor(s), an HMD, an input device, and an onion skin animation module. The animation modules is configured to receive a character rig of a 3D character, receive a first 3D animation of the 3D character, the first 3D animation defines a motion sequence of the 3D character based on the character rig, create a virtual time bar within the virtual environment, the virtual time bar displaying a timeline associated with the first 3D animation, identify a first animation time within the first 3D animation, the first animation time is a point in time during the motion sequence, create a first pose object of the 3D character in the virtual environment, pose the first pose object based on the first 3D animation at the animation time, and positioning the first pose object within the virtual environment proximate the first animation time on the virtual time bar. See Abstract) comprising: 
a wearable head device comprising a display (In many of the example embodiments described herein, the onion skin animation system leverages VR during animation creation and editing. For example, the user may wear a head mounted display (HMD) and may operate one or more hand-held tracking input devices to interact with the animation system, allowing the user t experience the animation system via VR. While the primary examples of the animation system are described within the context of a VR environment, the animation system may also be used in augmented reality (AR) environments. See paragraph [0020]); 
and one or more processors configured to execute a (A system includes hardware processor(s), an HMD, an input device, and an onion skin animation module. The animation modules is configured to receive a character rig of a 3D character, receive a first 3D animation of the 3D character, the first 3D animation defines a motion sequence of the 3D character based on the character rig, create a virtual time bar within the virtual environment, the virtual time bar displaying a timeline associated with the first 3D animation, identify a first animation time within the first 3D animation, the first animation time is a point in time during the motion sequence, create a first pose object of the 3D character in the virtual environment, pose the first pose object based on the first 3D animation at the animation time, and positioning the first pose object within the virtual environment proximate the first animation time on the virtual time bar. See Abstract) method comprising: 
displaying, on the display, a view of a character in a mixed reality environment (In many of the example embodiments described herein, the onion skin animation system leverages VR during animation creation and editing. For example, the user may wear a head mounted display (HMD) and may operate one or more hand-held tracking input devices to interact with the animation system, allowing the user t experience the animation system via VR. While the primary examples of the animation system are described within the context of a VR environment, the animation system may also be used in augmented reality (AR) environments. See paragraph [0020]) (FIG. 4 is a diagram of an example virtual environment 400 presented to the user 100 by the animation module 210. In the example embodiment, the user 100 is editing the 3D animation 304 for a 3D object, a character 402. As shown in FIG. 4, the animation module 210 presents a user interface within the virtual environment 400 (e.g., a "development environment"). The virtual environment 400 includes an interactive timeline platform 410 of a section of animation for the character 402. The interactive timeline platform 410 includes a time bar 412 and multiple pose objects 414 of the character 402. See paragraph [0032]), wherein: 
the view of the character is based on an animation rig associated with the character (In the example embodiment, the original movement operations performed on the pose objects 504 are constrained according to animation restraints. Animation restraints may be imposed on the 3D object (e.g., the character 502 and associated pose objects 504) by the animation module 210, by the VR engine 212, or by animation restraints within the 3D object rigging or animation ( e.g., rigging relationships that link one or more of the poses 504). The animation restraints may, for example, ensure that the hierarchy and rules of motion for joints of the character 502 are respected across frames as the user 100 moves the arm 516. See paragraph [0039]); 
the animation rig comprises primary joints, the primary joints are associated with skeletal joints of the character (The animation restraints may, for example, ensure that the hierarchy and rules of motion for joints of the character 502 are respected across frames as the user 100 moves the arm 516. For example, as the user 100 moves the arm 516 from the initial position 512D to the updated position 514D at the animation time 506D, t=7 .2s, the animation module 210 uses the animation restraints to determine how the arm 516 is postured at the updated position 514D. The animation restraints may modify any aspect of the arm 516 including, for example, position, rotation, flexion, and extension of any joint therein (e.g., according to the 3D animation rig 302 associated with the character 502). The animation restraints may also govern movement of other parts of the object ( e.g., shoulder, head) in response to the original movement operation (e.g., to maintain anatomical integrity). In some embodiments, the user 100 may modify those animation restraints. In some embodiments, the animation module 210 various rig points associated with the animation rig 304 as glowing points (e.g., on the pose object 504C). See paragraph [0039]), 
 and at a first time, the animation rig is in a first pose defined by first spatial relationships between the primary joints (position prior to user manipulation)(In the example embodiment, the illustrated animation is being created or edited by the user 100 to form a forward movement animation ( e.g., the modified animation 306) for the character 502. In this example, the pose objects 504C is manipulated by the user 100 within the virtual environment 500 (e.g., using the VR input device(s) 206, as illustrated by a virtual hand 520). More specifically, the user 100 manipulates the swinging of an arm 516 (e.g., the left arm) of the character 502 at the animation time 506C, t=6.8s. In each pose 504, the character 502 initially has the arm 516 at an initial position 512, illustrated in broken line. During the example manipulation operation, the user 100 moves the arm 516 from the initial position 2to an updated position 514C. Updated positions 514 are illustrated in solid line, and the manipulation operation and subsequent modifications are illustrated as an unnumbered arrow pointing from the initial position 512 to the updated position 514 in each pose 504. See paragraph [0037])( In the example embodiment, the original movement operations performed on the pose objects 504 are constrained according to animation restraints. Animation restraints may be imposed on the 3D object (e.g., the character 502 and associated pose objects 504) by the animation module 210, by the VR engine 212, or by animation restraints within the 3D object rigging or animation ( e.g., rigging relationships that link one or more of the poses 504). The animation restraints may, for example, ensure that the hierarchy and rules of motion for joints of the character 502 are respected across frames as the user 100 moves the arm 516. For example, as the user 100 moves the arm 516 from the initial position 512D to the updated position 514D at the animation time 506D, t=7 .2s, the animation module 210 uses the animation restraints to determine how the arm 516 is postured at the updated position 514D. The animation restraints may modify any aspect of the arm 516 including, for example, position, rotation, flexion, and extension of any joint therein (e.g., according to the 3D animation rig 302 associated with the character 502). The animation restraints may also govern movement of other parts of the object ( e.g., shoulder, head) in response to the original movement operation (e.g., to maintain anatomical integrity). In some embodiments, the user 100 may modify those animation restraints. In some embodiments, the animation module 210 various rig points associated with the animation rig 304 as glowing points (e.g., on the pose object 504C). See paragraph [0039]); 
determining, at a second time, that the animation rig is moving from the first pose to a second pose, wherein the second pose is defined by second spatial relationships between the primary joints ((In the example embodiment, the illustrated animation is being created or edited by the user 100 to form a forward movement animation ( e.g., the modified animation 306) for the character 502. In this example, the pose objects 504C is manipulated by the user 100 within the virtual environment 500 (e.g., using the VR input device(s) 206, as illustrated by a virtual hand 520). More specifically, the user 100 manipulates the swinging of an arm 516 (e.g., the left arm) of the character 502 at the animation time 506C, t=6.8s. In each pose 504, the character 502 initially has the arm 516 at an initial position 512, illustrated in broken line. During the example manipulation operation, the user 100 moves the arm 516 from the initial position 2to an updated position 514C. Updated positions 514 are illustrated in solid line, and the manipulation operation and subsequent modifications are illustrated as an unnumbered arrow pointing from the initial position 512 to the updated position 514 in each pose 504. See paragraph [0037])( In the example embodiment, the original movement operations performed on the pose objects 504 are constrained according to animation restraints. Animation restraints may be imposed on the 3D object (e.g., the character 502 and associated pose objects 504) by the animation module 210, by the VR engine 212, or by animation restraints within the 3D object rigging or animation ( e.g., rigging relationships that link one or more of the poses 504). The animation restraints may, for example, ensure that the hierarchy and rules of motion for joints of the character 502 are respected across frames as the user 100 moves the arm 516. For example, as the user 100 moves the arm 516 from the initial position 512D to the updated position 514D at the animation time 506D, t=7 .2s, the animation module 210 uses the animation restraints to determine how the arm 516 is postured at the updated position 514D. The animation restraints may modify any aspect of the arm 516 including, for example, position, rotation, flexion, and extension of any joint therein (e.g., according to the 3D animation rig 302 associated with the character 502). The animation restraints may also govern movement of other parts of the object ( e.g., shoulder, head) in response to the original movement operation (e.g., to maintain anatomical integrity). In some embodiments, the user 100 may modify those animation restraints. In some embodiments, the animation module 210 various rig points associated with the animation rig 304 as glowing points (e.g., on the pose object 504C). See paragraph [0039])); and updating a display, on the display, of the animation rig from the first pose to the second pose based on movement information, wherein the movement information indicates a transformation from the first spatial relationships to the second spatial relationships((In the example embodiment, the illustrated animation is being created or edited by the user 100 to form a forward movement animation ( e.g., the modified animation 306) for the character 502. In this example, the pose objects 504C is manipulated by the user 100 within the virtual environment 500 (e.g., using the VR input device(s) 206, as illustrated by a virtual hand 520). More specifically, the user 100 manipulates the swinging of an arm 516 (e.g., the left arm) of the character 502 at the animation time 506C, t=6.8s. In each pose 504, the character 502 initially has the arm 516 at an initial position 512, illustrated in broken line. During the example manipulation operation, the user 100 moves the arm 516 from the initial position 2to an updated position 514C. Updated positions 514 are illustrated in solid line, and the manipulation operation and subsequent modifications are illustrated as an unnumbered arrow pointing from the initial position 512 to the updated position 514 in each pose 504. See paragraph [0037])( In the example embodiment, the original movement operations performed on the pose objects 504 are constrained according to animation restraints. Animation restraints may be imposed on the 3D object (e.g., the character 502 and associated pose objects 504) by the animation module 210, by the VR engine 212, or by animation restraints within the 3D object rigging or animation ( e.g., rigging relationships that link one or more of the poses 504). The animation restraints may, for example, ensure that the hierarchy and rules of motion for joints of the character 502 are respected across frames as the user 100 moves the arm 516. For example, as the user 100 moves the arm 516 from the initial position 512D to the updated position 514D at the animation time 506D, t=7 .2s, the animation module 210 uses the animation restraints to determine how the arm 516 is postured at the updated position 514D. The animation restraints may modify any aspect of the arm 516 including, for example, position, rotation, flexion, and extension of any joint therein (e.g., according to the 3D animation rig 302 associated with the character 502). The animation restraints may also govern movement of other parts of the object ( e.g., shoulder, head) in response to the original movement operation (e.g., to maintain anatomical integrity). In some embodiments, the user 100 may modify those animation restraints. In some embodiments, the animation module 210 various rig points associated with the animation rig 304 as glowing points (e.g., on the pose object 504C). See paragraph [0039])), but is silent to helper joints.
Mukai teaches a technique in which helper bones can be used in conjunction with a typical skeleton to provide appropriate skin deformation (Dynamic skin deformation is vital for creating life-like characters, and its real-time computation is in great demand in interactive applications. We propose a practical method to synthesize plausible and dynamic skin deformation based on a helper bone rig. This method builds helper bone controllers for the deformations caused not only by skeleton poses but also secondary dynamics effects. See Abstract).
West and Mukai teach of rigged Characters and Mukai teaches that by utilizing helper bone controllers with in a rig the system can provide deformations not only caused by skeletal poses but also secondary dynamic skin deformations, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of West with the helper 



Regarding claim 18, West teaches A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to execute a method (As used herein, "machine-readable medium" means a device able to store instructions and data temporarily or permanently and may include, but is not ,limited to, random-access memory (RAM), read-only memory (ROM), buffer memory, flash memory, optical media, magnetic media, cache memory, other types of storage ( e.g., Erasable Programmable Read-Only Memory (EEPROM)) or any suitable combination thereof. The term "machine-readable medium" should be taken to include a single medium or multiple media ( e.g., a centralized or distributed database, or associated caches and servers) able to store the instructions 1216. The term "machine-readable medium" shall also be taken to include any medium, or combination of multiple media, that is capable of storing instructions (e.g., instructions 1216) for execution by a machine (e.g., machine 1200), such that the instructions, when executed by one or more processors of the machine 1200 (e.g., processors 1210), cause the machine 1200 to perform any one or more of the methodologies described herein. Accordingly, a "machinereadable medium" refers to a single storage apparatus or device, as well as "cloud-based" storage systems or storage networks that include multiple storage apparatus or devices. The term "machine-readable medium" excludes transitory signals per se. SEe paragraph [0091]) comprising: 
displaying, on a display of a wearable head device (In many of the example embodiments described herein, the onion skin animation system leverages VR during animation creation and editing. For example, the user may wear a head mounted display (HMD) and may operate one or more hand-held tracking input devices to interact with the animation system, allowing the user t experience the animation system via VR. While the primary examples of the animation system are described within the context of a VR environment, the animation system may also be used in augmented reality (AR) environments. See paragraph [0020]), 
a view of a character in a mixed reality environment (FIG. 4 is a diagram of an example virtual environment 400 presented to the user 100 by the animation module 210. In the example embodiment, the user 100 is editing the 3D animation 304 for a 3D object, a character 402. As shown in FIG. 4, the animation module 210 presents a user interface within the virtual environment 400 (e.g., a "development environment"). The virtual environment 400 includes an interactive timeline platform 410 of a section of animation for the character 402. The interactive timeline platform 410 includes a time bar 412 and multiple pose objects 414 of the character 402. See paragraph [0032]), 
wherein: the view of the character is based on an animation rig associated with the character (In the example embodiment, the original movement operations performed on the pose objects 504 are constrained according to animation restraints. Animation restraints may be imposed on the 3D object (e.g., the character 502 and associated pose objects 504) by the animation module 210, by the VR engine 212, or by animation restraints within the 3D object rigging or animation ( e.g., rigging relationships that link one or more of the poses 504). The animation restraints may, for example, ensure that the hierarchy and rules of motion for joints of the character 502 are respected across frames as the user 100 moves the arm 516. See paragraph [0039]); 
the animation rig comprises primary joints, the primary joints are associated with skeletal joints of the character (The animation restraints may, for example, ensure that the hierarchy and rules of motion for joints of the character 502 are respected across frames as the user 100 moves the arm 516. For example, as the user 100 moves the arm 516 from the initial position 512D to the updated position 514D at the animation time 506D, t=7 .2s, the animation module 210 uses the animation restraints to determine how the arm 516 is postured at the updated position 514D. The animation restraints may modify any aspect of the arm 516 including, for example, position, rotation, flexion, and extension of any joint therein (e.g., according to the 3D animation rig 302 associated with the character 502). The animation restraints may also govern movement of other parts of the object ( e.g., shoulder, head) in response to the original movement operation (e.g., to maintain anatomical integrity). In some embodiments, the user 100 may modify those animation restraints. In some embodiments, the animation module 210 various rig points associated with the animation rig 304 as glowing points (e.g., on the pose object 504C). See paragraph [0039]), and at a first time, the animation rig is in a first pose defined by first spatial relationships between the primary joints and the helper joints (position prior to user manipulation)(In the example embodiment, the illustrated animation is being created or edited by the user 100 to form a forward movement animation ( e.g., the modified animation 306) for the character 502. In this example, the pose objects 504C is manipulated by the user 100 within the virtual environment 500 (e.g., using the VR input device(s) 206, as illustrated by a virtual hand 520). More specifically, the user 100 manipulates the swinging of an arm 516 (e.g., the left arm) of the character 502 at the animation time 506C, t=6.8s. In each pose 504, the character 502 initially has the arm 516 at an initial position 512, illustrated in broken line. During the example manipulation operation, the user 100 moves the arm 516 from the initial position 2to an updated position 514C. Updated positions 514 are illustrated in solid line, and the manipulation operation and subsequent modifications are illustrated as an unnumbered arrow pointing from the initial position 512 to the updated position 514 in each pose 504. See paragraph [0037])( In the example embodiment, the original movement operations performed on the pose objects 504 are constrained according to animation restraints. Animation restraints may be imposed on the 3D object (e.g., the character 502 and associated pose objects 504) by the animation module 210, by the VR engine 212, or by animation restraints within the 3D object rigging or animation ( e.g., rigging relationships that link one or more of the poses 504). The animation restraints may, for example, ensure that the hierarchy and rules of motion for joints of the character 502 are respected across frames as the user 100 moves the arm 516. For example, as the user 100 moves the arm 516 from the initial position 512D to the updated position 514D at the animation time 506D, t=7 .2s, the animation module 210 uses the animation restraints to determine how the arm 516 is postured at the updated position 514D. The animation restraints may modify any aspect of the arm 516 including, for example, position, rotation, flexion, and extension of any joint therein (e.g., according to the 3D animation rig 302 associated with the character 502). The animation restraints may also govern movement of other parts of the object ( e.g., shoulder, head) in response to the original movement operation (e.g., to maintain anatomical integrity). In some embodiments, the user 100 may modify those animation restraints. In some embodiments, the animation module 210 various rig points associated with the animation rig 304 as glowing points (e.g., on the pose object 504C). See paragraph [0039]); 
determining, at a second time, that the animation rig is moving from the first pose to a second pose, wherein the second pose is defined by second spatial relationships between the primary joints and the helper joints ((In the example embodiment, the illustrated animation is being created or edited by the user 100 to form a forward movement animation ( e.g., the modified animation 306) for the character 502. In this example, the pose objects 504C is manipulated by the user 100 within the virtual environment 500 (e.g., using the VR input device(s) 206, as illustrated by a virtual hand 520). More specifically, the user 100 manipulates the swinging of an arm 516 (e.g., the left arm) of the character 502 at the animation time 506C, t=6.8s. In each pose 504, the character 502 initially has the arm 516 at an initial position 512, illustrated in broken line. During the example manipulation operation, the user 100 moves the arm 516 from the initial position 2to an updated position 514C. Updated positions 514 are illustrated in solid line, and the manipulation operation and subsequent modifications are illustrated as an unnumbered arrow pointing from the initial position 512 to the updated position 514 in each pose 504. See paragraph [0037])( In the example embodiment, the original movement operations performed on the pose objects 504 are constrained according to animation restraints. Animation restraints may be imposed on the 3D object (e.g., the character 502 and associated pose objects 504) by the animation module 210, by the VR engine 212, or by animation restraints within the 3D object rigging or animation ( e.g., rigging relationships that link one or more of the poses 504). The animation restraints may, for example, ensure that the hierarchy and rules of motion for joints of the character 502 are respected across frames as the user 100 moves the arm 516. For example, as the user 100 moves the arm 516 from the initial position 512D to the updated position 514D at the animation time 506D, t=7 .2s, the animation module 210 uses the animation restraints to determine how the arm 516 is postured at the updated position 514D. The animation restraints may modify any aspect of the arm 516 including, for example, position, rotation, flexion, and extension of any joint therein (e.g., according to the 3D animation rig 302 associated with the character 502). The animation restraints may also govern movement of other parts of the object ( e.g., shoulder, head) in response to the original movement operation (e.g., to maintain anatomical integrity). In some embodiments, the user 100 may modify those animation restraints. In some embodiments, the animation module 210 various rig points associated with the animation rig 304 as glowing points (e.g., on the pose object 504C). See paragraph [0039])); and 
updating a display, on the display of the wearable head device, of the animation rig from the first pose to the second pose based on movement information, wherein the movement information indicates a transformation from the first spatial relationships to the second spatial relationships ((In the example embodiment, the illustrated animation is being created or edited by the user 100 to form a forward movement animation ( e.g., the modified animation 306) for the character 502. In this example, the pose objects 504C is manipulated by the user 100 within the virtual environment 500 (e.g., using the VR input device(s) 206, as illustrated by a virtual hand 520). More specifically, the user 100 manipulates the swinging of an arm 516 (e.g., the left arm) of the character 502 at the animation time 506C, t=6.8s. In each pose 504, the character 502 initially has the arm 516 at an initial position 512, illustrated in broken line. During the example manipulation operation, the user 100 moves the arm 516 from the initial position 2to an updated position 514C. Updated positions 514 are illustrated in solid line, and the manipulation operation and subsequent modifications are illustrated as an unnumbered arrow pointing from the initial position 512 to the updated position 514 in each pose 504. See paragraph [0037])( In the example embodiment, the original movement operations performed on the pose objects 504 are constrained according to animation restraints. Animation restraints may be imposed on the 3D object (e.g., the character 502 and associated pose objects 504) by the animation module 210, by the VR engine 212, or by animation restraints within the 3D object rigging or animation ( e.g., rigging relationships that link one or more of the poses 504). The animation restraints may, for example, ensure that the hierarchy and rules of motion for joints of the character 502 are respected across frames as the user 100 moves the arm 516. For example, as the user 100 moves the arm 516 from the initial position 512D to the updated position 514D at the animation time 506D, t=7 .2s, the animation module 210 uses the animation restraints to determine how the arm 516 is postured at the updated position 514D. The animation restraints may modify any aspect of the arm 516 including, for example, position, rotation, flexion, and extension of any joint therein (e.g., according to the 3D animation rig 302 associated with the character 502). The animation restraints may also govern movement of other parts of the object ( e.g., shoulder, head) in response to the original movement operation (e.g., to maintain anatomical integrity). In some embodiments, the user 100 may modify those animation restraints. In some embodiments, the animation module 210 various rig points associated with the animation rig 304 as glowing points (e.g., on the pose object 504C). See paragraph [0039])), but is silent to helper joints.
Mukai teaches a technique in which helper bones can be used in conjunction with a typical skeleton to provide appropriate skin deformation (Dynamic skin deformation is vital for creating life-like characters, and its real-time computation is in great demand in interactive applications. We propose a practical method to synthesize plausible and dynamic skin deformation based on a helper bone rig. This method builds helper bone controllers for the deformations caused not only by skeleton poses but also secondary dynamics effects. See Abstract).
West and Mukai teach of rigged Characters and Mukai teaches that by utilizing helper bone controllers with in a rig the system can provide deformations not only caused by skeletal poses but also secondary dynamic skin deformations, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of West with the helper bone controller technique of Mukai such that the character could have dynamic skin deformation an provide a more realistic representation of movement.


	Claims 2-4, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timoni West (US 2017/0091977)(Hereinafter referred to as West) in view of Mukai et al. (“Efficient Dynamic Skinning with Low Rank Helper Bone Controllers”, ACM, 2016)(Hereinafter referred to as Mukai) in view of Jang et al. (“A Variational U-Net for Motion Retargeting”, ACM, 2018.)(Hereinafter referred to as Jang).

Regarding claim 2, West in view of Mukai teaches The method of claim 1, but is silent to further comprising: transmitting, to a neural network, information associated with a movement of the animation rig; and receiving, from the neural network, the movement information, wherein the movement information is based on the transmitted information.
Jang teaches (We present a novel motion retargeting system using a deep learning framework with an intuitive user input model. Even though current motion retargeting methods, which are mainly based on numerical Inverse Kinematics (IK) produce normally acceptable human motions, the retargeted motions sometimes look unnatural due to a lack of consideration of nuances and details of real human movement; therefore, our goal is to establish a deep learning-based human motion retargeting system to accurately and sufficiently cover the space of natural human motion. See Introduction, paragraph 1)( The encoder has three convolutional layers followed by maxpooling and the decoder similarly consists of four convolutional layers of upsampling. Each convolutional layer except the final layer is followed by a ‘ReLU’ activation function. See page 2, left col. first paragraph )( Figure 2 and 3 show the muptiple retargeted motion generated by random bone length ratios ranging from 0.8 to 1.8. Our method produces realistic retargeted motions even for dynamic motions such as jumping and running. This shows that our network can smoothly navigate manifold of the character motions corresponding to user input of bone length ratios. See section 4, Results)
West in view of Mukai and Jang teach of processing character animations and Jang teaches the ability to retarget the motions to a plurality of characters with different bone lengths using a neural network to provide more realistic motions, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of West in view of Mukai with the neural network techniques of Jang such that the system could provide realist retargeted motions to a plurality of rigged characters of different sizes

Regarding claim 3, West in view of Mukai in view of Jang teaches the method of claim 2, wherein the neural network uses an ReLU activation function to compute the movement information (Jang; The encoder has three convolutional layers followed by maxpooling and the decoder similarly consists of four convolutional layers of upsampling. Each convolutional layer except the final layer is followed by a ‘ReLU’ activation function. See page 2, left col. first paragraph ).

Regarding claim 4, West in view of Mukai in view of Jang teaches the method of claim 2, wherein the movement information is computed based on training data presented to the neural network (We train the network in such a way as to minimize the variational, prediction, smoothness, and regularization loss functions See page 2, left col., 2nd paragraph).

Regarding claim 16, West in view of Mukai teaches The system of claim 15, but is silent to wherein the method further comprises: transmitting, to a neural network, information associated with a movement of the animation rig; and receiving, from the neural network, the movement information, wherein the movement information is based on the transmitted information.
Jang teaches (We present a novel motion retargeting system using a deep learning framework with an intuitive user input model. Even though current motion retargeting methods, which are mainly based on numerical Inverse Kinematics (IK) produce normally acceptable human motions, the retargeted motions sometimes look unnatural due to a lack of consideration of nuances and details of real human movement; therefore, our goal is to establish a deep learning-based human motion retargeting system to accurately and sufficiently cover the space of natural human motion. See Introduction, paragraph 1)( The encoder has three convolutional layers followed by maxpooling and the decoder similarly consists of four convolutional layers of upsampling. Each convolutional layer except the final layer is followed by a ‘ReLU’ activation function. See page 2, left col. first paragraph )( Figure 2 and 3 show the muptiple retargeted motion generated by random bone length ratios ranging from 0.8 to 1.8. Our method produces realistic retargeted motions even for dynamic motions such as jumping and running. This shows that our network can smoothly navigate manifold of the character motions corresponding to user input of bone length ratios. See section 4, Results)
West in view of Mukai and Jang teach of processing character animations and Jang teaches the ability to retarget the motions to a plurality of characters with different bone lengths using a neural network to provide more realistic motions, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of West in view of 

Regarding claim 19, West in view of Mukai teaches The non-transitory computer-readable medium of claim 18, but is silent to wherein the method further comprises: transmitting, to a neural network, information associated with a movement of the animation rig; and receiving, from the neural network, the movement information, wherein the movement information is based on the transmitted information.
Jang teaches (We present a novel motion retargeting system using a deep learning framework with an intuitive user input model. Even though current motion retargeting methods, which are mainly based on numerical Inverse Kinematics (IK) produce normally acceptable human motions, the retargeted motions sometimes look unnatural due to a lack of consideration of nuances and details of real human movement; therefore, our goal is to establish a deep learning-based human motion retargeting system to accurately and sufficiently cover the space of natural human motion. See Introduction, paragraph 1)( The encoder has three convolutional layers followed by maxpooling and the decoder similarly consists of four convolutional layers of upsampling. Each convolutional layer except the final layer is followed by a ‘ReLU’ activation function. See page 2, left col. first paragraph )( Figure 2 and 3 show the muptiple retargeted motion generated by random bone length ratios ranging from 0.8 to 1.8. Our method produces realistic retargeted motions even for dynamic motions such as jumping and running. This shows that our network can smoothly navigate manifold of the character motions corresponding to user input of bone length ratios. See section 4, Results)
West in view of Mukai and Jang teach of processing character animations and Jang teaches the ability to retarget the motions to a plurality of characters with different bone lengths using a neural network to provide more realistic motions, therefore, it would have been obvious to one of ordinary skill 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Timoni West (US 2017/0091977)(Hereinafter referred to as West) in view of Mukai et al. (“Efficient Dynamic Skinning with Low Rank Helper Bone Controllers”, ACM, 2016)(Hereinafter referred to as Mukai) in view of Salter et al. (US 2014/0368535)(Hereinafter referred to as Salter)

Regarding claim 8, West in view of Mukai teaches the method of claim 1, but is silent to wherein determining that the animation rig is moving from the first pose to the second pose comprises determining a line of sight associated with the wearable head device has changed.
	Salter teaches an augmented reality technique in which the system determines the line of sight of the user and adjusts the animation rig accordingly (This allows the system to determine each user's line of sight and FOY of the environment. Thus, a virtual image may be displayed to each user, but the system determines the display of the virtual image from each user's perspective, adjusting the virtual image for parallax and any occlusions from or by other objects in the environment. The model of the environment, referred to herein as a scene map, as well as all tracking of the user's FOY
and objects in the environment may be generated by the hub and mobile processing unit working in tandem or individually. See paragraph [0024])( A virtual object may block or be blocked in the view of
a first user, but not a second user. Accordingly, occlusion determinations may be performed in the processing unit 4 of each user. However, it is understood that occlusion determinations may additionally or alternatively be performed by the hub 12. See paragraph [0126])( A system and method are disclosed for displaying virtual objects in a mixed reality environment in a way that is optimal and most comfortable for a user to interact with the virtual objects. See abstract).
	West in view of Mukai and Salter teach of augmented reality processing systems presenting virtual objects and Salter teaches that the users’ line of sight can be occluded be real objects and thus occlusion determinations may be performed to provide realistic occlusion rendering based on the line of sight, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of West in view of Mukai with the augmented reality processing technique of Salter such that the virtual objects could be occluded by real world objects to provide a more realistic registration with the environment.
	

Regarding claim 9, West in view of Mukai teaches the method of claim 1, but is silent to wherein the character is displayed to be positioned on a surface of the mixed reality environment, the method further comprising: sensing, with a sensor of the wearable head device, the surface of the mixed reality environment; and aligning the animation rig and the surface based on the sensed surface, wherein the first pose is determined based on the alignment of the animation rig and the surface.
Salter teaches wherein the character is displayed to be positioned on a surface of the mixed reality environment (At least the capture device 20 includes a depth camera for determining the depth of the scene ( to the extent it may be bounded by walls, etc.) as well as the depth position of objects within the scene. As explained below, the scene map is used in positioning virtual objects within the scene, as well as displaying virtual three-dimensional objects with the proper occlusion (a virtual three-dimensional object may be occluded, or a virtual three-dimensional object may occlude, a real world object or another virtual three-dimensional object). See paragraph [0102])( The hub computing system 12, together with the head mounted display device 2 and processing unit 4, may provide a mixed reality experience where one or more virtual images, such as virtual image 21 in FIG. 1, may be mixed together with real world objects in a scene. FIG. 1 illustrates examples of a plant 23 or a user's hand 23 as real world objects appearing within the user's FOY. See paragraph [0038]), the method further comprising: 
sensing, with a sensor of the wearable head device, the surface of the mixed reality environment (The above-described hub computing system 12, together with the head mounted display device 2 and processing unit 4, are able to insert a virtual three-dimensional object into the FOY of one or more users so that the virtual threedimensional object augments and/or replaces the view of the real world. In one embodiment, head mounted display device 2, processing unit 4 and hub computing system 12 work together as each of the devices includes a subset of sensors that are used to obtain the data to determine where, when and how to insert the virtual three-dimensional object. In one embodiment, the calculations that determine where, when and how to insert a virtual three-dimensional object are performed by the hub computing system 12 and processing unit 4 working in tandem with each other. However, in further embodiments, all calculations may be performed by the hub computing system 12 working alone or the processing unit(s) 4 working alone. In other embodiments, at least some of the calculations can be performed by the head mounted display device 2. SEe paragraph [0061])(At least the capture device 20 includes a depth camera for determining the depth of the scene ( to the extent it may be bounded by walls, etc.) as well as the depth position of objects within the scene. As explained below, the scene map is used in positioning virtual objects within the scene, as well as displaying virtual three-dimensional objects with the proper occlusion (a virtual three-dimensional object may be occluded, or a virtual three-dimensional object may occlude, a real world object or another virtual three-dimensional object). See paragraph [0102])(In one example embodiment, hub computing system 12 and processing units 4 work together to create the scene map or model of the environment that the one or more users are in and track various moving objects in that environment. In addition, hub computing system 12 and/or processing unit 4 track the FOY of a head mounted display device 2 worn by a user 18 by tracking the position and orientation of the head mounted display device 2. Sensor information obtained by head mounted display device 2 is transmitted to processing unit 4. In one example, that information is transmitted to the hub computing system 12 which updates the scene model and transmits it back to the processing unit. The processing unit 4 then uses additional sensor information it receives from head mounted display device 2 to refine the FOY of the user and provide instructions to head mounted display device 2 on where, when and how to insert the virtual three-dimensional object. Based on sensor information from cameras in the capture device 20 and head mounted display device(s) 2, the scene model and the tracking information may be periodically updated between hub computing system 12 and processing unit 4 in a closed loop feedback system as explained below. See paragraph [0062]); 
and aligning the animation rig and the surface based on the sensed surface, wherein the first pose is determined based on the alignment of the animation rig and the surface (The above-described hub computing system 12, together with the head mounted display device 2 and processing unit 4, are able to insert a virtual three-dimensional object into the FOY of one or more users so that the virtual threedimensional object augments and/or replaces the view of the real world. In one embodiment, head mounted display device 2, processing unit 4 and hub computing system 12 work together as each of the devices includes a subset of sensors that are used to obtain the data to determine where, when and how to insert the virtual three-dimensional object. In one embodiment, the calculations that determine where, when and how to insert a virtual three-dimensional object are performed by the hub computing system 12 and processing unit 4 working in tandem with each other. However, in further embodiments, all calculations may be performed by the hub computing system 12 working alone or the processing unit(s) 4 working alone. In other embodiments, at least some of the calculations can be performed by the head mounted display device 2. SEe paragraph [0061]) (In one example embodiment, hub computing system 12 and processing units 4 work together to create the scene map or model of the environment that the one or more users are in and track various moving objects in that environment. In addition, hub computing system 12 and/or processing unit 4 track the FOY of a head mounted display device 2 worn by a user 18 by tracking the position and orientation of the head mounted display device 2. Sensor information obtained by head mounted display device 2 is transmitted to processing unit 4. In one example, that information is transmitted to the hub computing system 12 which updates the scene model and transmits it back to the processing unit. The processing unit 4 then uses additional sensor information it receives from head mounted display device 2 to refine the FOY of the user and provide instructions to head mounted display device 2 on where, when and how to insert the virtual three-dimensional object. Based on sensor information from cameras in the capture device 20 and head mounted display device(s) 2, the scene model and the tracking information may be periodically updated between hub computing system 12 and processing unit 4 in a closed loop feedback system as explained below. See paragraph [0062]).
West in view of Mukai and presenting objects to a user in an augmented reality environment and Salter teaches placing objects in the environment based on the sensed scene and user field of view, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of West in view of Mukai with the augmented reality processing technique of Salter such that the virtual objects could be occluded by real world objects to provide a more realistic registration with the environment.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timoni West (US 2017/0091977)(Hereinafter referred to as West) in view of Mukai et al. (“Efficient Dynamic Skinning with Low Rank Helper Bone Controllers”, ACM, 2016)(Hereinafter referred to as Mukai) in view of Jeremiah (“Forward vs Deferred vs Forward+ Rendering with DirectX 11” https://www.3dgep.com/forward-plus/#Forward, 2015)(Hereinafter referred to as Jeremiah)
the method of claim 1, but is silent to wherein displaying the view of the character in the mixed reality environment comprises rendering the view of the character using Forward+.
Jeremiah teaches rendering a scene using Forward+ (Forward+ improves upon regular forward rendering by first determining which lights are overlapping which area in screen space. During the shading phase, only the lights that are potentially overlapping the current fragment need to be considered. I used the term “potentially” because the technique used to determine overlapping lights is not completely accurate as I will explain later. The Forward+ technique consists primarily of these three passes: 1. Light culling 2. Opaque pass 3. Transparent pass See page 51)
West in view of Mukai and Jeremiah teach of rendering virtual objects and Jeremiah teaches that using Forward+ rendering improves upon regular forward rendering by first determining which lights are overlapping which area in screen space, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of West in view of Mukai with the Forward+ rendering technique of Jeremiah to improve upon regular forward rendering by first determining which lights are overlapping which area in screen space.

Allowable Subject Matter
Claims 7, 11, 13, 14, 17, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of record alone or in combination is silent to the limitations “wherein determining that the animation rig is moving from the first pose to the second pose comprises determining the animation rig is in the first pose longer than a character discomfort threshold time.”, of claim 7 when read in light 

The prior art of record alone or in combination is silent to the limitations “wherein: the movement information is represented at least in part in quaternions, and a loss function associated with the movement information comprises combining mean squared error loss of quaternion component values and a penalty for the component values.”, of claim 11 when read in light of the rest of the limitations in claim 11 and the claims to which claim 11 depends and thus claim 11 contains allowable subject matter.


The prior art of record alone or in combination is silent to the limitations “wherein determining that the animation rig is moving from the first pose to the second pose comprises determining that an interestingness value associated with a first element of the mixed reality environment exceeds an interestingness value associated with a second element of the mixed reality environment.”, of claim 13 when read in light of the rest of the limitations in claim 13 and the claims to which claim 13 depends and thus claim 13 contains allowable subject matter.



The prior art of record alone or in combination is silent to the limitations “wherein the first and second elements are each associated with one of a gaze box associated with an inanimate object of the mixed reality environment, an interesting area associated with an event of the mixed reality environment, and a social triangle associated with a user in the mixed reality environment.”, of claim 14 when read 


The prior art of record alone or in combination is silent to the limitations “wherein determining that the animation rig is moving from the first pose to the second pose comprises determining that an interestingness value associated with a first element of the mixed reality environment exceeds an interestingness value associated with a second element of the mixed reality environment.”, of claim 17 when read in light of the rest of the limitations in claim 17 and the claims to which claim 17 depends and thus claim 17 contains allowable subject matter.



The prior art of record alone or in combination is silent to the limitations “wherein determining that the animation rig is moving from the first pose to the second pose comprises determining that an interestingness value associated with a first element of the mixed reality environment exceeds an interestingness value associated with a second element of the mixed reality environment.”, of claim 20 when read in light of the rest of the limitations in claim 20 and the claims to which claim 20 depends and thus claim 20 contains allowable subject matter.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936.  The examiner can normally be reached on M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611